IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-11095
                          (Summary Calendar)
                          __________________

JACKIE COWART,

                                         Plaintiff-Appellee,

                                versus

SAN ANGELO, TEXAS, CITY OF, A Texas
Incorporated Municipality, ET AL.,

                                         Defendants,

DICK FUNK, Mayor of the City of San Angelo, In
his representative capacity only, ET AL.,

                                         Defendants-Appellants.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    (USDC No. 6:94-CV-068-C)
                       - - - - - - - - - -
                           May 16, 1996

Before GARWOOD, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The defendants never presented a legally relevant claim of

qualified immunity to the district court or offered summary-

judgment evidence responsive to the plaintiff's factual allegations

supporting his claims of individual liability.         This court lacks

appellate jurisdiction.     Mitchell v. Forsyth, 472 U.S. 511, 531

(1985); 28 U.S.C. § 1291.

APPEAL DISMISSED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.